NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0085n.06

                                           No. 20-1906


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                       FILED
                                                                                 Feb 10, 2021
 UNITED STATES OF AMERICA,                    )
                                              )                              DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                   )
                                              )
                                                      ON APPEAL FROM THE UNITED
 v.                                           )
                                                      STATES DISTRICT COURT FOR THE
                                              )
                                                      EASTERN DISTRICT OF MICHIGAN
 LOUIS PEGRAM,                                )
                                              )
                                                                      OPINION
        Defendant-Appellant.                  )



       Before: COLE, Chief Judge; STRANCH and THAPAR, Circuit Judges.

       JANE B. STRANCH, Circuit Judge. Louis Pegram appeals the district court’s denial of

his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). We AFFIRM.

                                    I.    BACKGROUND

       In 2015, Pegram was sentenced to ten years in prison and three years of supervised release

after pleading guilty to possession of a stolen firearm under 18 U.S.C. § 922(j). Between his first

appearance and his surrender to custody, he was free on bond without incident. To date, he has

completed over half his custodial sentence.

       In July 2020, Pegram filed a motion for sentence reduction under 18 U.S.C.

§ 3582(c)(1)(A) (commonly known as the “compassionate release” provision).              Citing the

Probation Office’s presentence report (PSR), he stated that “for decades,” he had “congestive heart

failure, chronic obstructive pulmonary disease (COPD), sleep apnea, asthma, hypertension and

high blood pressure”; “require[d] a CPAP machine equipped with oxygen”; and had previously
No. 20-1906, United States v. Pegram


suffered a heart attack and stroke. The PSR also acknowledged that the Michigan Department of

Corrections had described Pegram’s health as “poor” and that Pegram’s health had prevented him

from working most jobs since 1998. In his reply to the Government’s response to his motion,

Pegram cited the Bureau of Prisons’ (BOP) records to show that while incarcerated, he had also

developed “hypertensive chronic kidney disease . . . [in] Stage III,” “hypertensive

nephrosclerosis,” “arthritis,” “intestinal disease with serious colon cancer concerns,” “borderline

diabetes,” “obesity,” “gout,” “edema,” “hyperlipidemia,” “venous insufficiency,” and “gross

hematuria,” in addition to taking a prescribed immunosuppressant medicine. He argued that his

very poor cardiac and respiratory health made him highly susceptible to severe COVID-19 with

long-lasting effects (that is, assuming successful recovery from an active infection). And he

emphasized that when he contracted pneumonia while in custody in 2015, he had to be intubated

in an intensive care unit, strongly suggesting a poor prognosis if he were to be infected with

COVID-19.

       The district court denied Pegram’s motion. It stated, correctly, that it could reduce

Pegram’s sentence if it determined that “extraordinary and compelling reasons warrant such a

reduction” and if the factors outlined in 18 U.S.C. § 3553(a) weighed in favor of release. 18 U.S.C.

§ 3582(c)(1)(A); see United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021). And it treated

Pegram as having exhausted his administrative remedies, choosing to reach the merits of his

motion. See United States v. Alam, 960 F.3d 831, 833–34 (6th Cir. 2020) (holding that the

exhaustion requirement is nonjurisdictional). But it also reasoned that a sentence reduction had to

comport with the Guidelines’ policy statement in USSG 1B1.13, which delineate a set of

extraordinary and compelling reasons. The district court noted the intracircuit disagreement at the

time, briefed by the parties, of whether § 1B1.13 applied to motions filed by incarcerated people




                                                -2-
No. 20-1906, United States v. Pegram


themselves (as opposed to by the Director of the BOP).            Then, without drawing explicit

conclusions regarding the ample evidence Pegram provided of his poor health, the district court

decided that the § 3553(a) factors weighed against release.

                                     II.   DISCUSSION

       We “must apply the law in effect at the time [we] render [our] decision,” Henderson v.

United States, 568 U.S. 266, 276 (2013) (quoting Thorpe v. Hous. Auth. of City of Durham, 393

U.S. 268, 281 (1969)), and since the district court’s September 15, 2020, order, that law has

changed significantly. “For thirty-four years, only the BOP’s Director could file motions for

compassionate release,” and “the Director seldom wielded this significant power.” United States

v. Jones, 980 F.3d 1098, 1104 (6th Cir. 2020). In an effort “to boost grants of compassionate

release,” Congress passed the First Step Act of 2018, which allows imprisoned people to file

motions for compassionate release themselves as long as they exhaust their administrative

remedies or wait 30 days after the warden’s receipt of a compassionate release request (whichever

comes first). Id. at 1104–05; see Alam, 960 F.3d at 832–34. Last year, we clarified that “sentence-

modification decisions pursuant to § 3582(c)(1)(A) embody a three-step inquiry: [(1)] district

courts must ‘find’ both that ‘extraordinary and compelling reasons warrant [a sentence] reduction’

and that [(2)] ‘such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission’ before [(3)] considering all relevant sentencing factors listed in 18 U.S.C.

§ 3553(a).”   Jones, 980 F.3d at 1101 (second alteration in original) (quoting 18 U.S.C.

§ 3582(c)(1)(A)); see also United States v. Ruffin, 978 F.3d 1000, 1004–05 (6th Cir. 2020). And

we held that for purposes of the third requirement, USSG 1B.13 “is not an ‘applicable’ policy

statement in cases where incarcerated persons file their own motions in district court for

compassionate release,” so district courts “may skip step two of the § 3582(c)(1)(A) inquiry.”

Jones, 980 F.3d at 1101, 1111; see also Elias, 984 F.3d at 519.


                                                -3-
No. 20-1906, United States v. Pegram


         In other words, “district courts have full discretion . . . to determine whether an

‘extraordinary and compelling’ reason justifies compassionate release when an imprisoned person

files a § 3582(c)(1)(A) motion.” Jones, 980 F.3d at 1109; see also Elias, 984 F.3d at 519–20.

Simultaneously, though, “district courts may deny compassionate-release motions when any of the

three prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others.”

Elias, 984 F.3d at 519. Whatever its basis, we review such a decision for abuse of discretion.

Jones, 980 F.3d at 1112.

         Here, the district court employed the wrong legal standard by considering its discretion

circumscribed by § 1B1.13. This was error.1 After discussing the limits § 1B1.13 putatively

imposed, the district court then analyzed only the § 3553(a) factors, choosing not to determine

whether Pegram had established extraordinary and compelling reasons for release. Our cases

allow that choice. See Elias, 984 F.3d at 519. In United States v. Hampton, No. 20-3649, --- F.3d

----, 2021 WL 164831, at *3 (6th Cir. Jan. 19, 2021), for instance, we examined an order denying

compassionate release that both did not consider the correct ambit of district courts’ discretion to

determine extraordinary and compelling reasons and did not sufficiently discuss the § 3553(a)

factors. We opined that if it had done the latter, “that determination likely would have provided

us with a sufficient, alternative basis for review.” Id. (citing Ruffin, 978 F.3d at 1006). Here, the

district court’s order discussed the § 3553(a) factors and concluded that “[t]he health risks

presented by COVID-19 do not outweigh the several § 3553(a) factors that weigh in favor of

continue[d] incarceration.” Under our precedent, that is a sufficient, alternative basis for review.


1
  The abuse-of-discretion standard “does not preclude an appellate court’s correction of a district court’s legal or
factual error.” Jones, 980 F.3d at 1112 (quoting Highmark Inc. v. Allcare Health Mgmt. Sys., Inc., 572 U.S. 559, 563
n.2 (2014)). A district court’s “misread[ing] the meaning of the extraordinary-reason requirement” or “interpret[ing]
the law to bar it from granting a reduction when, in fact, it has discretion to do so” can constitute an abuse of discretion.
Id. (quoting United States v. Keefer, 832 F. App’x 359, 363 (6th Cir. 2020)); see also Ruffin, 978 F.3d at 1005. We
note, rather than correct, the district court’s error here because it asserted an alternative, appropriate basis for denying
relief, which our cases have held is sufficient. See Elias, 984 F.3d at 519.


                                                            -4-
No. 20-1906, United States v. Pegram


By contrast, this is not a situation in which “the order relie[d] exclusively on an impermissible

consideration”—i.e., an erroneous application of § 1B.13—which would require us to vacate and

remand for reconsideration. United States v. Sherwood, No. 20-4085, --- F.3d ----, 2021 WL

345405, at *2 (6th Cir. Feb. 2, 2021).

       We may affirm a denial of a compassionate relief motion based on the district court’s

weighing of the § 3553(a) factors alone. Elias, 984 F.3d at 519. And we have noted that “[t]he

district court is best situated to balance the § 3553(a) factors.” Jones, 980 F.3d at 1114 (quoting

United States v. Kincaid, 802 F. App’x 187, 189 (6th Cir. 2020)). Given the standard of review

we apply to these decisions, we cannot confidently say on this record that the district court “relie[d]

on clearly erroneous findings of fact, applie[d] the law improperly, or use[d] an erroneous legal

standard” when weighing the § 3553(a) factors. Id. at 1112 (quoting United States v. Pembrook,

609 F.3d 381, 383 (6th Cir. 2010)).

                                    III.    CONCLUSION

       Therefore, we AFFIRM the district court’s order denying Pegram’s motion for

compassionate release.




                                                 -5-